Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT is made as of this 8th day of November,
2019, by and among AQUA PENNSYLVANIA, INC., a Pennsylvania corporation
(“Borrower”), the several banks which are parties to this Agreement (each a
“Bank” and collectively, the “Banks”) and PNC BANK, NATIONAL ASSOCIATION in its
capacity as agent for the Banks (in such capacity, the “Agent”).

BACKGROUND

A.The Borrower, the Agent and the Banks are parties to an Amended and Restated
Credit Agreement, dated as of November 17, 2016 (as heretofore amended,
supplemented, modified, or restated, the “Credit Agreement”), pursuant to which
the Banks have made available to the Borrower a revolving credit facility in an
aggregate amount of $100,000,000 (the “Facility”).  The loans under the Facility
are evidenced by the Borrower’s Notes to the Banks in the aggregate principal
amount of $100,000,000.

B.The Borrower, the Agent and the Banks desire to extend the Termination Date of
the Facility and modify certain other provisions of the Credit Agreement, all on
the terms and subject to the conditions herein set forth.

NOW THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

AGREEMENT

1.Terms.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement.

2.Amendment to Credit Agreement.  Effective on November 8, 2019 (the “Effective
Date”), the Credit Agreement is hereby amended as follows:

(a)The following definition in Section 1.1 of the Credit Agreement is hereby
amended and restated to read in full as follows:

“Termination Date”:  the earlier of (a) November 6, 2020 or any later date to
which the Termination Date shall have been extended pursuant to subsection
2.8(d) hereof and (b) the date the Commitments are terminated as provided
herein.

(b)The following Section 9.18 is hereby added to the Credit Agreement
immediately following Section 9.17:

“9.18Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for interest rate
hedge agreements or contracts or any other agreement or instrument



--------------------------------------------------------------------------------

 

that is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the Commonwealth of Pennsylvania and/or of the United States or any
other state of the United States):

(i)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(ii)As used in this Section 9.18, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(a)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or





2

--------------------------------------------------------------------------------

 

(c)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

3.Loan Documents.  Except where the context clearly requires otherwise, all
references to the Credit Agreement in any of the Loan Documents or any other
document delivered to the Banks or the Agent in connection therewith shall be to
the Credit Agreement as amended by this Agreement.

4.Borrower’s Ratification.  The Borrower agrees that it has no defenses or
set-offs against the Banks or the Agent or their respective officers, directors,
employees, agents or attorneys, with respect to the Loan Documents, all of which
are in full force and effect, and that all of the terms and conditions of the
Loan Documents not inconsistent herewith shall remain in full force and effect
unless and until modified or amended in writing in accordance with their
terms.  The Borrower hereby ratifies and confirms its obligations under the Loan
Documents as amended hereby and agrees that the execution and delivery of this
Agreement does not in any way diminish or invalidate any of its obligations
thereunder.

5.Representations and Warranties.  The Borrower hereby represents and warrants
to the Agent and the Banks that:

(a)The representations and warranties made in the Credit Agreement are true and
correct in all material respects as of the date hereof; provided, however, that
for purposes of the representations in Section 3.1 thereof, the annual and
quarterly financial information referred to in such Section shall be deemed to
be the most recent such information furnished to each Bank;

(b)No Default or Event of Default under the Credit Agreement exists on the date
hereof; and

(c)This Agreement has been duly authorized, executed and delivered so as to
constitute the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms.

All of the above representations and warranties shall survive the making of this
Agreement.

6.Conditions Precedent.  The effectiveness of the amendments set forth herein is
subject to the fulfillment, to the satisfaction of the Agent and its counsel, of
the following conditions precedent on or before the Effective Date:



3

--------------------------------------------------------------------------------

 

(a)The Agent shall have received, with copies or counterparts for each Bank as
appropriate, the following, all of which shall be in form and substance
satisfactory to the Agent and shall be duly completed and executed by the
Borrower, the Agent and the Banks, as applicable:

(i)This Agreement;

(ii)Copies, certified by the Secretary or an Assistant Secretary of the Borrower
as of a recent date, of resolutions of the board of directors of the Borrower in
effect on the date hereof authorizing the execution, delivery and performance of
this Agreement and the other documents and transactions contemplated hereby;

(iii)Copies, certified by its corporate secretary as of a recent date, of the
articles of incorporation, certificate of formation, and by-laws of the Borrower
as in effect, or a certificate stating that there have been no changes to any
such documents since the most recent date, true and correct copies thereof were
delivered to the Agent;

(iv)If the Borrower qualifies as a legal entity customer under the Beneficial
Ownership Regulations, an executed Certificate of Beneficial Ownership for the
Borrower and such other documentation and other information requested by the
Agent and the Banks in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act; and

(v)Such additional documents, certificates and information as the Agent or the
Banks may require pursuant to the terms hereof or otherwise reasonably request.

(b)After giving effect to this Agreement, the representations and warranties set
forth in the Credit Agreement shall be true and correct in all material respects
on and as of the date hereof; provided, however, that for purposes of the
representations in Section 3.1 thereof, the annual and quarterly financial
information referred to in such Section shall be deemed to be the most recent
such information furnished to each Bank.

(c)No Default or Event of Default shall have occurred and be continuing as of
the date hereof.

7.Miscellaneous.

(a)All terms, conditions, provisions and covenants in the Loan Documents and all
other documents delivered to the Agent and the Banks in connection therewith



4

--------------------------------------------------------------------------------

 

shall remain unaltered and in full force and effect except as modified or
amended hereby.  To the extent that any term or provision of this Agreement is
or may be deemed expressly inconsistent with any term or provision in any Loan
Document or any other document executed in connection therewith, the terms and
provisions hereof shall control.

(b)The execution, delivery and effectiveness of this Agreement shall neither
operate as a waiver of any right, power or remedy of the Agent or the Banks
under any of the Loan Documents nor constitute a waiver of any Default or Event
of Default thereunder.

(c)In consideration of the Agent’s and the Banks’ agreement to amend the
existing revolving credit facility, the Borrower hereby waives and releases the
Agent and the Banks and their respective officers, attorneys, agents and
employees from any liability, suit, damage, claim, loss or expense of any kind
or failure whatsoever and howsoever arising that it ever had up until, or has as
of, the date of this Agreement.

(d)This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements.

(e)In the event any provisions of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

(f)This Agreement shall be governed by and construed according to the laws of
the Commonwealth of Pennsylvania.

(g)This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns and may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

(h)The headings used in this Agreement are for convenience of reference only, do
not form a part of this Agreement and shall not affect in any way the meaning or
interpretation of this Agreement.

(i)This Agreement may be executed in one or more counterparts, each of which
counterparts when executed and delivered shall be deemed to be an original, and
all of which shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or other
electronic transmission will be effective as delivery of a manually executed
counterpart hereof.

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower, the Agent and the Banks have caused this
Agreement to be executed by their duly authorized officers as of the date first
above written.

AQUA PENNSYLVANIA, INC.


﻿

﻿

 

By:

/s/ Daniel J. Schuller

Name:

Daniel J. Schuller

Title:

Chief Financial Officer

﻿

﻿

PNC BANK, NATIONAL ASSOCIATION,
as Agent and as a Bank

﻿

﻿

﻿

 

By:

/s/ Domenic D’Ginto

Name:

Domenic D’Ginto

Title:

Managing Director

﻿

﻿

﻿

CITIZENS BANK OF PENNSYLVANIA,
as a Bank

﻿

﻿

 

By:

/s/ Hassan Shakeel

Name:

Hassan Shakeel

Title:

Vice President

﻿

﻿

TD BANK, N.A., as a Bank

﻿

﻿

﻿

 

By:

/s/ Jennifer L. Suspenski

Name:

Jennifer L. Suspenski

Title:

Vice President

﻿

﻿

THE HUNTINGTON NATIONAL BANK,
as a Bank

﻿

﻿

﻿

 

By:

/s/ Marcel Fournier

Name:

Marcel Fournier

Title:

Vice President

﻿

﻿



 

--------------------------------------------------------------------------------